Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a FINAL OFFICE ACTION in response to the applicant’s amendments dated 2/19/2021.

	The status of the claims is as follows:
		Claims 5-6 and 18-20 have been cancelled;
		Claims 11-15 have been withdrawn from consideration; and
		Claims 1-4, 7-10 and 16-17 are herein addressed in detail below.

The replacement drawings dated 2/19/2021 are NOT approved by the Examiner since the drawings as amended present NEW MATTER.  
[Note:  The groove is still there but the space between the two legs appears to be eliminated]

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the groove being eliminated when in a compressed state as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 002211235A to Pochciol et al.
	GB 002211235A to Pochciol et al. discloses a sealing system comprising a first sealing portion (12), a second sealing portion that extends from the first sealing portion 1];
	Wherein the first leg (14) of the second sealing portion is substantially orthogonal to the first sealing portion (12) [Claim 2];
	Wherein the first angle is about 90 degrees and the second angle is in a range of between 90-180 degrees [Claim 3].
	With respect to claim 16, little to no weight is given to a process step within a product claim and extruding a weather-strip is well known in the art. But in light of customer service, the weather-strip of GB 002211235A to Pochciol et al. is extruded (see page 2, first paragraph).

    PNG
    media_image1.png
    448
    540
    media_image1.png
    Greyscale

	

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 002211235A to Pochciol et al.
All of the elements of the instant invention are discussed in detail above except providing the second leg to extend about 135 degrees.
.

Claims 7-8, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 002211235A to Pochciol et al. in view of Steinke (10,563,453 B2).
All of the elements of the instant invention are discussed in detail above except providing the sealing system to be mounted via adhesive (claims 7-9), formed of a foam material (claim 10) and sealing a garage door and frame (claim 17). . 
As shown below, Steinke (10,563,453 B2) discloses a garage door weather-strip mounted via adhesive and formed of foam material.
 It would have been obvious before the effective filing date of the claimed invention to provide the weather-strip/sealing system to be mounted via adhesive since adhesive is well known in mounting weather-strips since adhesive doesn’t “mar” the mounting surface as well as providing maximum mounting capabilities equivalent to that of fasteners.  Furthermore, the sealing system of GB 002211235A to Pochciol et al. would operate equally as well when utilizing adhesive as a fastener to mount a weather-strip (claims 7-9).

10).
		

    PNG
    media_image2.png
    532
    457
    media_image2.png
    Greyscale

It would have been further obvious before the effective filing date of the claimed invention to be mounted between a garage door and frame since as taught by Steinke (10,563,453 B2) since large gaps are usually formed between a garage door and a door .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 002211235A to Pochciol et al. or Steinke (10,563,453 B2) in view of Foster et al. (2009/0084041 A1).
All of the elements of the instant invention are discussed in detail above except providing a tapered sealing leg.
Foster et al. (2009/0084041 A1) discloses a mounting leg (10) with a tapered end.  
It would have been obvious before the effective filing date of the claimed invention to provide a mounting leg of a sealing system/weather-strip of GB 002211235A to Pochciol et al. or Steinke (10,563,453 B2) with a tapered portion as taught by Foster et al. (2009/0084041 A1) since a tapered leg allows less material between two surfaces thereby saving costs in material and manufacturing.  Furthermore, a tapered leg allows for a complete seal between two surfaces since there would be less material between the two surfaces thereby maximizing the sealing capabilities between the entire sealing system and the surfaces which are being sealed.  Still furthermore, the sealing leg of GB 002211235A to Pochciol et al. or Steinke (10,563,453 B2) would operate equally as well when providing a leg with a tapered surface.


.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The applicant is reminded that the AFTER FINAL PILOT 2.0 has been extended for the applicant’s convenience.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/JERRY E REDMAN/Primary Examiner, Art Unit 3634